DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1, 7-17 are pending. 
Claims 2-6 are canceled. 
Claims 1-, 7-17 are rejected. 

Claim Rejections - 35 USC § 103
Claims 1, 7, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Takahashi (US 6,981,562), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,981,562), in view of Tilden (US 8,661,928). 
Regarding claim 1, Takahashi discloses a robot waist skeleton, comprising: a waist inner skeleton (bipedal robot with exterior housing inherently contains gearing, drive mechanisms, and/or components within the housing in order to effect movement) configured to define each movement joint of a robot waist; and a waist outer skeleton (fig. 2), surrounding the waist inner skeleton, the waist outer skeleton being connected to (the scope of the term “coupled,” e.g. synonymous with “connected,” has been held1 to include both direct and indirect attachment) the waist inner skeleton; wherein the waist outer skeleton is configured to define the appearance and shape of the robot waist (e.g., fig. 2), the waist outer skeleton comprises a waist outer skeleton lower part (7, which is considered, throughout the mapping, to include the housing 52 shown most clearly in fig. 15), a waist outer skeleton middle part (6, 12), and a waist outer skeleton upper part (11); wherein the waist outer skeleton lower part (7) is connected to the waist inner skeleton; and the waist outer skeleton lower part (7), the waist outer skeleton middle part (6, 12), and the waist outer skeleton upper part (11) are connected in sequence, and all surround the waist inner skeleton; wherein the waist outer skeleton lower part (7) comprises a waist outer skeleton left lower part and a waist outer skeleton right lower part (fig. 14 shows two positioning holes 41 for each leg portion; fig. 15 shows the side-view of joint portion 7, which includes housing 52; and fig. 16 shows the top of one joint portion 7 which attaches at positioning hole 41; therefore, by figs. 14-16, there are both left and right joint portions 7); and the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (also 7) are respectively fixed to two sides at (the scope of term “at” includes “near”) a lower part of the waist inner skeleton; wherein the waist outer skeleton middle part (6, 12) comprises a waist outer skeleton middle front part (6 and “front” 12, as most clearly visible in fig. 4) and a waist outer skeleton middle rear part (6 and “rear” 12, on opposite side as shown in fig. 4); and the waist outer skeleton middle front part (6, 12) is connected to (via 55, 56 and 44, 45) the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (7) respectively, the waist outer skeleton middle rear part is connected to (via 56, 44) the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (7) respectively, the waist outer skeleton middle front part is connected to the waist outer skeleton middle rear part (e.g., all parts shown in the figures are either directly or indirectly connected), and the waist outer skeleton middle 7) is provided with a first positioning pin (left-side 55), and the waist outer skeleton right lower part (7) is provided with a second positioning pin (right-side 55); and the waist outer skeleton middle front part (6, 12) is provided with a first positioning hole (left-side 45) and a second positioning hole (right-side 45), the first positioning pin (left-side 55) being inserted into the first positioning hole (left-side 45), and the second positioning pin (right-side 55) being inserted into the second positioning hole (right-side 45); wherein the waist outer skeleton left lower part (7) is provided with a third positioning pin (left-side 56), and the waist outer skeleton right lower part (7) is provided with a fourth positioning pin (right-side 56); and the waist outer skeleton middle rear part (6, 12) is provided with a third positioning hole (left-side 44) and a fourth positioning hole (right-side 44), the third positioning pin (left-side 56) being inserted into the third positioning hole (left-side 44), and the fourth positioning pin (right-side 56) being inserted into the fourth positioning hole (right-side 44); wherein the first positioning pin (55) and the third positioning pin (56) are connected to each other (via 54), and define an included angle less than or greater than 180 degrees (the set of angles less than or greater than 180 degrees contains all possible angles); and the second positioning pin and the fourth positioning pin are connected to each other (also via 54). and define an included angle less than or greater than 180 degrees (the set of angles less than or greater than 180 degrees contains all possible angles).
	Although the Examiner contends that the features mapped above are inherently disclosed by Takahashi, the following combination is made in the alternative in order to advance compact prosecution. 
see figure 6); and a waist outer skeleton middle part (torso 102) comprises a waist outer skeleton middle front part and a waist outer skeleton middle rear part (best shown in exploded view of fig. 6). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the inner skeleton as taught by Tilden in combination with the structure disclosed by Takahashi, for the purpose of providing a mechanism for articulating the robotic joints (Tilden, col. 2, lines 8-43); and/or to use the separable torso as taught by Tilden in combination with the structure disclosed by Takahashi, for the purpose of providing a simpler means of facilitating repair or upgrading, or generally accessing, the internal components. 
Regarding claim 7, Takahashi discloses, or the combination of Takahashi and Tilden suggests, the robot waist skeleton according to claim 1, wherein the waist outer skeleton upper part (11) comprises a waist outer skeleton upper front part and a waist outer skeleton upper rear part (fig. 4 of Takahashi shows a “front” part and a “rear” part of housing 11; in the alternative, the housing 11 can be made separable by the teachings of Tilden, as motivated above); and the waist outer skeleton upper front part is connected to the waist outer skeleton middle front part, the waist outer skeleton upper rear part is connected to the waist outer skeleton middle rear part, the waist outer skeleton upper front part is connected to the waist outer skeleton upper rear part, and the waist outer skeleton upper front part and the waist outer skeleton upper rear part surround an upper part of the waist inner skeleton (all elements shown in fig. 4 are connected, either directly or indirectly).
Regarding claim 10, Takahashi discloses, or the combination of Takahashi and Tilden suggests, the robot waist skeleton according to claim 1, wherein surfaces of the waist outer skeleton the scope of the claimed phrase “skin positioning groove” is the same as the term “groove,” and the figures of Takahashi show multiple grooves on the respective housings, any one of which meets the claimed limitation; for instance, figs. 4-5 show multiple grooves that are used for positioning of body section 16 and fig. 7 showing housing of leg with multiple grooves).
Regarding claim 12, Takahashi discloses, or the combination of Takahashi and Tilden suggests, a robot, comprising the robot waist skeleton as defined in claim 1, as disclosed above.  
Regarding claims 13-14, the mapping of the art, which has been explained above, flows naturally from the claims. 

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,981,562), as evidenced by Dudley (US 2003/0146250) and Chin et al. (US 6,817,921); or, in the alternative, over Takahashi (US 6,981,562) and Tilden (US 8,661,928), as evidenced by Dudley (US 2003/0146250) and Chin et al. (US 6,817,921). 
Regarding claims 8-9 and 15-16, Takahashi discloses, or the combination of Takahashi and Tilden suggests, wherein the waist outer skeleton middle front/rear part (6, 12) is rigidly coupled (col. 5, lines 10-13) to the waist outer skeleton upper front/rear part (11, either unitary as disclosed by Takahashi, or separable as suggested by the combination over Tilden); and further, shows the use of bolts or screws in multiple figures (see, e.g., fig. 8 showing unlabeled screws/bolts above element 16); but is silent as to the mechanism of rigid coupling between elements 6/12 and 11. 
officially noticed fact that, “screws, bolts, and pins were art-recognized equivalents; and that, further, the use of pins/holes for coupling was ubiquitous to the mechanical arts, such that it was extremely well known in the art that pins/holes when used for fastening provided the known advantage of a reversible (i.e., able to be disassembled) connection without requiring special tooling,” is hereby taken to be admitted prior art, since Applicant’s subsequent response of 11/16/2021 did not adequately traverse the official notice by specifically pointing out why the noticed fact was not considered to be common knowledge or well-known in the art in accordance with MPEP 2144.03(C). See, for example, Dudley showing the use of pins 48 and holes 46 in order to connect a lower torso portion to an upper torso portion; and/or Chin showing the use of pins and holes of chest 11 and hips 13, shown clearly in figure 2. 
 Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the well-known fastening mechanism of pins/holes in order to rigidly fasten the elements 6/12 to 11, for the purpose of providing the benefit of a reversible connection without the need for special tooling. The remaining limitations of the claim flow naturally from the explanations of the art above. 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 6,981,562), in view of Moothedath et al. (US 7,815,485); or, in the alternative, over Takahashi (US 6,981,562) and Tilden (US 8,661,928), in view of Moothedath et al. (US 7,815,485). 
Regarding claims 11 and 17, Takahashi discloses, or the combination of Takahashi and Tilden suggests, the robot waist skeleton according to respective claims 1, 12, but lacks the teaching wherein the waist outer skeleton is made of a plastic material.
col. 3, lines 16-17). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use plastic as taught by Moothedath in combination with the disclosed structure of Takahashi, or in the combination suggested by Takahashi and Tilden, for the purpose of reducing manufacturing costs or weight.  
Further, even in absence of the teachings of Moothedath, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to form the component (i.e., the outer skeleton) out of plastic for the predictable result of minimizing costs or weight, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.2

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/16/2021, with respect to the objections of record have been fully considered and are persuasive. The objection of claim 1 has been withdrawn. 
Applicant's arguments with respect to the rejections of record have been fully considered but they are not persuasive. 
A waist outer skeleton
Applicant has argued that the prior art of Takahashi does not disclose a “waist outer skeleton,” as defined by Applicant’s para. 3. This is not persuasive. Takahashi, in at least fig. 2, clearly shows a robot having a hollow torso, i.e. “waist outer skeleton,” that bridges the head, i.e. “upper body,” and legs, i.e. “lower body.” If Applicant intends the respective segments of the claimed “waist outer skeleton” to be articulated, i.e. a “hinge structure” by instant para. 3, then it In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued that the language of “coupled to” in Takahashi is not used to describe the connection between the outer skeleton and the inner skeleton. This is not persuasive. The scope of the term “coupled to” has been held1 to include both direct and indirect attachment. As is clearly shown in the figures of Takahashi, e.g. figure 1, all of the elements are necessarily at least indirectly connected to each other. Therefore, the disclosure of Takahashi meets the limitations as claimed. 
the waist outer skeleton comprises a waist outer skeleton lower part (7), wherein the waist outer skeleton lower part (7) is connected to the waist inner skeleton; 
Applicant has argued that the first joint portion 7 is a joint portion rather than the waist outer skeleton lower part. This is not persuasive. Takahashi discloses, in at least col. 8, lines 10-26, the “structural section 52 of the first joint portion 7;” and so, plainly, the designation “7” includes element “52.” As shown in at least fig. 15, the structural section 52 is a housing that surrounds the inner driving components, e.g. fig. 16 shows the top-down view of a portion of the belt-driving arrangement. Therefore, the first joint portion 7 of Takahashi meets the limitation, insomuch as the joint portion 7 includes the structural section 52, and the outer housing 52 of 7 is clearly connected to at least the inner driving components of 7. 
and a waist outer skeleton upper part (11);
 Applicant has argued that the upper body housing 11 of Takahashi should not be viewed as the waist outer skeleton. This is not persuasive. Takahashi, in at least fig. 2, clearly shows a 
wherein the waist outer skeleton lower part (7) is connected to the waist inner skeleton; and the waist outer skeleton lower part (7), the waist outer skeleton middle part (6, 12), and the waist outer skeleton upper part (11) are connected in sequence, and all surround the waist inner skeleton; 
Applicant asserts that Takahashi’s structure of 7, 6, 12, and 11 meets the claimed limitation of being “connected in sequence,” but that the joint portion 7 and plate 6 do not surround the inner skeleton. This is not persuasive. Reiterating from above: Takahashi discloses, in at least col. 8, lines 10-26, the “structural section 52 of the first joint portion 7;” and so, plainly, the designation “7” includes element “52.” As shown in at least fig. 15, the structural section 52 is a housing that surrounds the inner driving components, e.g. fig. 16 shows the top-down view of a portion of the belt-driving arrangement. Therefore, the first joint portion 7 of Takahashi meets the limitation, insomuch as the joint portion 7 includes the structural section 52 and clearly surrounds at least the inner driving components of 7. 
Further, the fixation section 52A of 7 is fit into the positioning hole 41, e.g. as shown in fig. 14, of 6. Therefore, it is clear from at least fig. 16 that the plate 6, e.g. holes 41, surrounds a portion of the joint portion 7. However, even in absence of the hole 41 as shown in fig. 14 from the underside of plate 6, the top/side view of elements 6, 12 as shown in fig. 4 clearly show the structure is surrounding the battery compartment 17. 
wherein the waist outer skeleton lower part (7) comprises a waist outer skeleton left lower part and a waist outer skeleton right lower part (fig. 14 shows two positioning holes 14 for each leg portion; fig. 15 shows the side-view of joint portion 7; and fig. 16 shows the top of one joint portion 7 which attaches at positioning hole 41; therefore, by figs. 14-16, there are both left and right joint portions 7); and the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (also 7) are respectively fixed to two sides at (the scope of the term “at” includes “near”) a lower part of the waist inner skeleton; 
Applicant has argued that the joint portion 7 of Takahashi is a joint and should not be viewed as the waist outer skeleton lower part, and that the left/right portions 7 aren’t respectively fixed to two sides at a lower part of the waist inner skeleton. This is not persuasive. Reiterating from above: Takahashi discloses, in at least col. 8, lines 10-26, the “structural section 52 of the first joint portion 7;” and so, plainly, the designation “7” includes element “52.” As shown in at least fig. 15, the structural section 52 is a housing that surrounds the inner driving components, e.g. fig. 16 shows the top-down view of a portion of the belt-driving arrangement. Therefore, the first joint portion 7 of Takahashi meets the limitation, insomuch as the joint portion 7 includes the structural section 52 and clearly surrounds at least the inner driving components of 7.  
Further, the left and right waist outer skeleton lower parts (i.e., 52) are clearly respectively fixed to two sides (e.g., the left and right sides of 6), and the parts (i.e., 52) are clearly fixed near a lower part of the waist inner skeleton, insomuch as any of the driving components, even of legs 3 or head 22, are considered to be “near” the plate 6 by at least figure 2. 
wherein the waist outer skeleton middle part (6, 12) comprises a waist outer skeleton middle front part (6 and “front” 12, as most clearly visible in fig. 4) and a waist outer skeleton middle rear part (6 and “rear” 12, on opposite side as shown in fig. 4); 
Applicant has argued that the fundamental body portion 6 is a one-piece structure, and is not divided into front and rear parts. This is not persuasive. The term “part” is defined both as, “a constituent member of a machine or other apparatus,” and as, “one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole;” and both meanings are consistent in light of Applicant’s disclosure (e.g., the term “part” is used, interchangeably, to describe “separable parts” that are made up of multiple “integral parts”). Further, the scope of the phrase “connected to” includes indirect and direct attachment, as well as an integral arrangement, e.g. for example with the limitation “the waist outer skeleton middle front part is connected to the waist outer skeleton middle rear part.” Therefore: 
By a first interpretation of the term “part,” it is noted that the features upon which applicant relies (i.e., that the “waist outer skeleton middle part” is “divided” into the separate parts of “a waist outer skeleton middle front part and a waist outer skeleton middle rear part”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
By a second interpretation of the term “part,” the rejection over Tilden was given in the alternative which has not been addressed in Applicant’s argument. 
the waist outer skeleton middle front part (6, 12) is connected to (via 55, 56 and 44, 45) the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (7) respectively, the waist outer skeleton middle rear part is connected to (via 56, 44) the waist outer skeleton left lower part (7) and the waist outer skeleton right lower part (7) respectively, the waist outer skeleton middle front part is connected to the waist outer skeleton middle rear part (e.g., all parts shown in the figures are either directly or indirectly connected), and the waist outer skeleton middle front part and the waist outer skeleton middle rear part surround a middle part of the waist inner skeleton; 
Applicant has argued that the disclosure of Takahashi does not show the front/rear parts of 6 connected to the portions 7. This is not persuasive. The scope of the phrase “connected to” includes indirect and direct attachment, as well as an integral arrangement, e.g. for example with the limitation “the waist outer skeleton middle front part is connected to the waist outer skeleton middle rear part.” Further, see response to Applicant’s arguments concerning the phrasing of “part,” above. 
wherein the waist outer skeleton left lower part (7) is provided with a first positioning pin (left-side 55), and the waist outer skeleton right lower part (7) is provided with a second positioning pin (right-side 55); and the waist outer skeleton middle front part (6, 12) is provided with a first positioning hole (left-side 45) and a second positioning hole (right-side 45), the first positioning pin (left-side 55) being inserted into the first positioning hole (left-side 45), and the second positioning pin (right-side 55) being inserted into the second positioning hole (right-side 45); 
Applicant has argued that the bolt hole 56 and bolt holes 44 of Takahashi is defined on the plate 6 rather than the waist outer skeleton middle front part as claimed. This is not persuasive. As shown in fig. 14, the front part of 6 clearly has the claimed structure and therefore meets the limitation as mapped. 
wherein the waist outer skeleton left lower part (7) is provided with a third positioning pin (left-side 56), and the waist outer skeleton right lower part (7) is provided with a fourth positioning pin (right-side 56); and the waist outer skeleton middle rear part (6, 12) is provided with a third positioning hole (left-side 44) and a fourth positioning hole (right-side 44), the third positioning pin (left-side 56) being inserted into the third positioning hole (left-side 44), and the fourth positioning pin (right-side 56) being inserted into the fourth positioning hole (right-side 44); 
Applicant has argued that the bolt hole 56 and bolt holes 44 of Takahashi are both screw holes, rather than a combination of positioning pins and positioning holes. This is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a combination of positioning pins, which are not threaded, and positioning holes, which are threaded) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
wherein the first positioning pin (55) and the third positioning pin (56) are connected to each other (via 54), and define an included angle less than or greater than 180 degrees (the set of angles less than or greater than 180 degrees contains all possible angles); and the second positioning pin and fourth positioning pin are connected to each other (also via 54), and define an included angle less than or greater than 180 degrees (the set of angles less than or greater than 180 degrees contains all possible angles). 
Applicant has argued that the disclosure of Takahshi does not disclose the third, fourth positioning pins; and that, even if the bolts are viewed as the positioning pins, the bolts are not connected to the positioning pin 55. This is not persuasive.  The scope of the term “coupled to” has been held1 to include both direct and indirect attachment. As is clearly shown in the figures of Takahashi, e.g. figure 1, all of the elements are necessarily at least indirectly connected to each other. Therefore, the disclosure of Takahashi meets the limitations as claimed.  
Regarding Tilden 
Applicant has argued that the disclosure of Tilden shows a whole skeleton of the upper body and waist divided into front and rear parts, and does not include the upper, middle, and lower parts. This is not persuasive. 
First, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, as with Dulberg,3 if it were considered desirable for any reason to obtain access to the internal structure of the housing, it would be obvious to make the housing separable; and Tilden plainly teaches to one of ordinary skill in the art that a separable housing provides the benefit of facilitating repair or upgrading, or generally accessing, the internal components. 
Applicants remaining arguments have already been addressed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bradford Co. v. Conteyor N. Am., Inc., 603 F.3d 1262,1270 (Fed. Cir. 2010): “the term ‘coupled to’ … should be construed broadly so as to allow an indirect attachment.” 
        2 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
        3 MPEP 2144(V)(C): In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").